Citation Nr: 0724028	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-12 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
stress fracture, left hip, with residual pain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran was a member of the Puerto Rico Army National 
Guard from August 2002 to February 2004; she served on active 
duty for training from July 23, 2003, to February 17, 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 2004, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which granted service connection 
for stress fracture, left hip, with residual pain, evaluated 
as 10 percent disabling, effective from February 20, 2004.  
She perfected a timely appeal as to the assigned rating.  In 
June 2005, jurisdiction over the claims folder was 
transferred to the RO in Albuquerque, New Mexico.  

In her substantive appeal (VA Form 9), received in April 
2005, the veteran requested a hearing before a Decision 
Review Officer (DRO) at the RO.  The evidence shows that this 
hearing was scheduled for July 2005, but that prior to the 
hearing the veteran indicated that she had recently moved and 
would be unable to attend the hearing; thus, she requested 
that her hearing be rescheduled.  The hearing was rescheduled 
for a hearing to be conducted in September 2005; however, the 
veteran failed to report to the scheduled hearing.  As the 
record does not contain further indication that the veteran 
or her representative has requested that the hearing be 
rescheduled, the Board deems the veteran's requests for a 
hearing to be withdrawn.  38 C.F.R. § 20.704.  


FINDING OF FACT

Current medical evidence of record shows that the veteran's 
service-connected residuals of a stress fracture in the left 
hip result in slight impairment of the left hip.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of stress fracture, left hip, with residual 
pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Code 5255 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In this case, VA satisfied its duty to notify by means of a 
detailed letter dated in March 2004 from to the veteran that 
was issued prior to the initial RO decision.  Another letter 
was issued in October 2005.  Those letters informed the 
veteran of what evidence was required to substantiate the 
claim and of her and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in her possession to the RO.  Accordingly, 
the requirements the Court set out in Pelegrini have been 
satisfied.  

The SOC provided to the veteran in February 2005, as well as 
the January 2006 SSOC, provided her with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.


Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision, since the veteran was 
informed of the provisions of Dingess in March 2006.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual background

The record indicates that, after enlisting in the Army 
National Guard,  the veteran served on active duty for 
training (for her basic combat training).  A statement of 
medical examination and duty status, dated in October 2003, 
indicates that the veteran injured her hip during physical 
training with B Company at Fort Jackson, SC.  The assessment 
was reported as left hip stress fracture.  She was placed on 
profile.  It was determined that the injury was incurred in 
the line of duty.  

The veteran's initial claim for service connection for 
fracture of the left hip (VA Form 21-526) was received in 
February 2004.  

The veteran was afforded a VA examination in April 2004, at 
which time she complained of persistent left hip pain 
associated to weight bearing, squatting, walking, and even 
more pain when walking at a faster pace, carrying heavy 
objects such as her infant daughter.  She also complained of 
sharp pressure, inguinal pain on the left side which radiated 
all the way back to her buttocks.  The veteran indicated that 
she was able to walk for about 10 minutes; then she would 
develop increased left hip pain which limited her ability to 
walk further.  She did not use any assistive devices.  She 
had not had any episodes of dislocation or recurrent 
subluxation. 

Upon clinical evaluation, the left hip had a flexion of 128 
degrees, -10 degrees of extension, internal rotation of 15 
degrees, and external rotation to 30 degrees.  The veteran 
had pain from 0 to 15 degrees of internal rotation, 0 to 30 
degrees of external rotation, and 120 to 128 degrees of 
flexion.  The examiner noted that range of motion was limited 
by pain during repetitive use during the examination; she had 
no fatigue, weakness, or lack of endurance.  There was 
tenderness to palpation at the left pubic ramus, and not at 
the right pubic ramus and inguinal area.  There was no 
trochanteric pain.  She had a positive Patrick's test.  She 
had some guarding on the left side.  The veteran ambulated 
without assistive devices, but she did have a mild right 
lower extremity limp and antalgic gait.  X-ray study of the 
left hip was normal.  The pertinent diagnosis was residuals 
of left hip stress fracture of the pelvic ramus.  

By a rating action in April 2004, the RO granted service 
connection for stress fracture, left hip, with residual pain, 
evaluated as 10 percent disabling, effective February 18, 
2004, the day following her date of separation from service.  




A VA progress note, dated in June 2005, indicates that the 
veteran was seen for complaints of hip pain.  The assessment 
was hip arthralgia.  

Another VA examination was conducted in November 2005, at 
which time the veteran indicated that she continued to have 
pain in the left hip, especially with weight bearing.  There 
was no deformity and no swelling in the joint.  The veteran 
did not need the use of assistive devices.  She did not have 
any flare-ups.  She was able to stand for 15 to 30 minutes.  
There was no ankylosis and no constitutional signs of bone 
disease.  The range of motion in the left hip showed active 
and passive flexion from 0 degrees to 990 degrees, with pain 
beginning at 75 degrees.  Active abduction was from 0 degrees 
to 45 degrees; adduction was from 0 degrees to 15 degrees 
with pain beginning at 0 degrees.  Internal rotation was from 
0 degrees to 20 degrees, with pain beginning at 0 degrees; 
external rotation was from 0 degrees to 60 degrees, with pain 
beginning at 45 degrees.

The examiner further noted that there was no additional loss 
of range of motion on repetitive use due to pain, fatigue, 
weakness, or lack of endurance.  It was noted that X-rays of 
the left hip, conducted in April 2004 and November 2005 were 
normal; and a bone scan done on November 14, 2004, was also 
normal.  The pertinent diagnosis was stress fracture, left 
hip, healed, with residual pain and limitation of movement.  
The examiner noted that the left hip disability could cause 
some problems with lifting and carrying due to pain.  

III.  Legal Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his/her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his/her symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  See Fenderson v. West, 12 
Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1.  
After careful review of the evidentiary record, the Board 
concludes that the veteran's left hip disorder has not 
changed, and a uniform evaluation is warranted from the 
original date of service connection.  

The veteran's statements describing the symptoms of her 
service-connected disorder are competent evidence.  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.  

The veteran's left hip disorder is currently rated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5255.  

Under DC 5255, a rating of 10 percent is warranted for 
malunion with slight knee or hip disability.  A 20 percent 
disability rating is assigned for malunion of the femur with 
moderate knee or hip disability.  A 30 percent rating is 
warranted for malunion of the femur with marked knee or hip 
disability.  A 60 percent rating is assigned for fracture of 
the femur surgical neck with false joint, and for nonunion of 
the femur with loose motion, weight bearing preserved with 
aid of brace.  Finally, an 80 percent rating is warranted for 
fracture of femur shaft or anatomical neck with nonunion and 
loose motion.  

Full hip range of motion is defined as 0 to 125 degrees hip 
flexion and 0 to 45 degrees hip abduction.  38 C.F.R. § 4.71, 
Plate II.  


Upon careful review of the evidence of record, the Board 
finds that the veteran's left hip disorder does not warrant a 
higher rating under the applicable diagnostic code.  The VA 
examinations, summarized above, have not shown more than 
slight hip or pelvis disability, nor do the VA treatment 
records show more than slight disability resulting from the 
residuals of stress fracture of the left hip.  Although she 
complains that the pain has worsened, it does not appear that 
she has sought VA treatment for this disability, and she did 
not complain of this problem during treatment for other 
problems.  Accordingly, on examination in November 2005, 
other than slight limitation of motion, the left hip disorder 
was shown to cause little disability.  Moreover, radiographic 
studies have been normal, showing that the stress fracture 
has healed.  Thus, a higher evaluation, which would require a 
showing of moderate impairment, is not warranted.  

That said, the Board has considered other rating codes 
concerning musculoskeletal disability to determine whether a 
higher or additional rating could be assigned without 
violating the rule against pyramiding.  See 38 C.F.R. § 4.14 
(evaluation of the same disability under different diagnoses, 
and hence, different rating codes, is to be avoided).  
Diagnostic Codes 5250-5255 (hip and thigh disabilities), 38 
C.F.R. § 4.71a, have been considered.  

Diagnostic Code 5250 cannot be the basis for a higher rating 
because the veteran does have motion in her hip joint (the 
hip joint is not ankylosed - that is, fixed or immobile).  
Also, the minimum rating of 60 percent under DC 5250 requires 
favorable ankylosis with highly restricted flexion between 
20-40 degrees and slight adduction or abduction.  The 
veteran's range of motion is not so limited as to meet those 
criteria.  

As for Diagnostic Code 5251, it permits a sole 10 percent 
rating for extension of the thigh limited to 5 degrees.  DC 
5252 permits ratings from 10 to 40 degrees, depending on 
severity of limitation of flexion.  Even the minimum rating 
of 10 percent requires thigh flexion limited to 45 degrees.  
In April 2004, the veteran had a flexion of 128 degrees; and, 
in November 2005, she had a flexion to 90 degrees, with pain 
starting at 75 degrees.  Thus, flexion is not nearly as 
limited as would be required for a compensable rating under 
DC 5252.  (The Board acknowledges that the VA examination 
reports refer to "hip" flexion, extension, etc., and the 
diagnostic codes refer to "thigh" flexion, extension, etc.  
Hip motion necessarily involves movement of the thigh and leg 
- see Plate II illustrations - and, as a result, the Board 
finds that the application of the ranges-of-motion 
measurements noted on the VA examinations to the diagnostic 
codes is appropriate.)  

Diagnostic Code 5253 assigns 10-20 percent ratings based on 
rotation, adduction, or adduction measurements.  Rotation 
limited to 15 degrees (toe-out movement of the leg) warrants 
a 10 percent rating; limited adduction such that legs cannot 
be crossed warrants a 20 percent rating; and abduction 
limited 10 degrees warrants a 20 percent rating.  This Code 
also cannot be the basis for a higher rating.  A 10 percent 
rating already is in effect for the left hip disorder, and 
rotation is not limited to 15 degrees.  The adduction 
measurements do not indicate severely limited motion such 
that legs cannot be crossed.  

The record does not reflect flail joint in the hip or 
impairment of the femur (fracture; malunion of the joint).  
As such, DC 5254 does not apply here.  

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), in reaching its conclusion in this case.  The 
functional loss due to pain, however, is adequately covered 
by the 10 percent rating under DC 5255.  The veteran has not 
identified any functional limitation which would warrant a 
higher rating under any applicable rating criteria.  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but they do not provide a basis for an increased 
rating under these circumstances.  

In view of these factors, a question as to which of two 
evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for a higher rating.  38 C.F.R. § 4.7.  The 
preponderance of the evidence is against the claim for an 
increased rating for residuals of stress fracture of the left 
hip; thus, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); see 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

An initial rating in excess of 10 percent for residuals of 
stress fractures of the left hip, with residual pain, is 
denied.  


______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


